Exhibit 10.1
 
EPUNK, INC.
2012 STOCK INCENTIVE PLAN
 
1.  
Purpose. The purpose of the plan is to facilitate the ability of ePunk, Inc., a
Nevada corporation (the “Company”) and its subsidiaries to attract, motivate and
retain eligible employees, directors and other personnel through the use of
equity-based and other incentive compensation opportunities. Awards made under
the plan may take the form of options to purchase shares of the Company’s common
stock, $.0001 par value (the “Common Stock”) granted pursuant to Section 5,
director shares issued pursuant to Section 6, stock appreciation rights granted
pursuant to Section 7, restricted stock and deferred stock rights issued or
granted pursuant to Section 8, other types of stock-based awards made pursuant
to Section 9, and/or performance-based awards made pursuant to Section 10.

 
2.  
Administration.

 
    2.1.  
The Committee. The Plan will be administered by the compensation committee of
the Company’s board of directors, except the entire board will have sole
authority for granting and administering awards to non-employee directors.

 
    2.2.  
Responsibility and Authority of the Committee. Subject to the provisions of the
Plan, the committee, acting in its discretion, will have responsibility and the
power and authority to (a) select the persons to whom awards will be made, (b)
prescribe the terms and conditions of each award and make amendments thereto,
(c) construe, interpret and apply the provisions of the Plan and of any
agreement or other document evidencing an award made under the Plan, and (d)
make any and all determinations and take any and all other actions as it deems
necessary or desirable in order to carry out the terms of the Plan. The
committee may obtain at the Company’s expense such advice, guidance and other
assistance from outside compensation consultants and other professional advisers
as the committee deems appropriate in connection with the proper administration
of the plan.

 
    2.3.  
Delegation of Authority by Committee. Subject to the requirements of applicable
law, the committee may delegate to any person or group or subcommittee of
persons (who may, but need not be members of the committee) such Plan-related
functions within the scope of its responsibility, power and authority as it
deems appropriate. If the committee wishes to delegate a particular function to
a subcommittee consisting solely of its own members, it may choose to do so on a
de facto basis by limiting the members entitled to vote on matters relating to
that function. Reference herein to the committee with respect to functions
delegated to another person, group or subcommittee will be deemed to refer to
such person, group or subcommittee.

 
    2.4.  
Committee Actions. A majority of the members of the committee shall constitute a
quorum. The committee may act by the vote of a majority of its members present
at a meeting at which there is a quorum or by unanimous written consent. The
decision of the committee as to any disputed question arising under the plan or
an agreement or other document governing an individual award, including
questions of construction, interpretation and administration, shall be final and
conclusive on all persons. The committee shall keep a record of  its proceedings
and acts and shall keep or cause to be kept such books and records as may be
necessary in connection with the proper administration of the plan.

 
 
1

--------------------------------------------------------------------------------

 
 
    2.5.  
Indemnification. The Company shall indemnify and hold harmless each member of
the board of directors of the committee or of any subcommittee appointed by the
board of directors or the committee and any employee of the Company or any of
its subsidiaries and affiliates who provides assistance with the administration
of the plan or to whom a plan-related responsibility is delegated, from and
against any loss, cost, liability (including any sum paid in settlement of a
claim with the approval of the board of directors), damage and expense
(including reasonable legal fees and other expenses incident thereto and, to the
extent permitted by applicable law, advancement of such fees and expenses)
arising out of or incurred in connection with the plan, unless and except to the
extent attributable to such person’s fraud or willful misconduct.

 
3.  
Limitations on Company Stock Awards Under the Plan.

 
    3.1.  
Aggregate Share Limitation. Subject to adjustments required or permitted by the
plan, the Company may issue a total of four million (4,000,000) shares of Common
Stock under the plan. For these purposes, the following shares of Common Stock
will not be taken into account and will remain available for issuance under the
plan: (a) shares covered by awards that expire or are canceled, forfeited,
settled in cash or otherwise terminated, (b) shares delivered to the Company and
shares withheld by the Company for the payment or satisfaction of purchase price
or tax withholding obligations associated with the exercise or settlement of an
award, and (c) shares covered by stock-based awards assumed by the Company in
connection with the acquisition of another company or business.

 
    3.2.  
Individual Employee Limitations. In any fiscal year, (a) the total number of
shares that may be covered by awards made to an individual may not exceed
1,000,000 plus the aggregate amount of such individual’s unused annual share
limit as of the close of the preceding fiscal year, (b) the maximum amount of
cash that may be payable to an individual pursuant to performance-based cash
awards made under Section 10 of the plan is $1,000,000 plus the aggregate amount
of such individual’s unused annual dollar limit as of the close of the preceding
fiscal year.

 
4.  
Eligibility to Receive Awards. Awards may be granted under the plan to any
present or future director, officer, employee, consultant or adviser of or to
the Company or any of its subsidiaries. For purposes of the plan, a subsidiary
is any entity in which the Company has a direct or indirect ownership interest
of at least 50%.

 
5.  
Stock Option Awards.

 
    5.1.  
General. Stock options granted under the Plan will have such vesting and other
terms and conditions as the committee, acting in its discretion in accordance
with the Plan, may determine, either at the time the option is granted or, if
the holder’s rights are not adversely affected, at any subsequent time.

 
    5.2.  
Minimum Exercise Price. The exercise price per share of Common Stock covered by
an option granted under the plan may not be less than 100% of the fair market
value per share on the date the option is granted (110% in the case of
“incentive stock options” (within the meaning of Section 422 of the Code)
granted to an employee who is a 10% stockholder within the meaning of Section
422(b)(6) of the Code). For purposes of the plan, unless determined otherwise by
the committee, the fair market value of a share of Common Stock on any date is
the closing sale price per share in consolidated trading of securities listed on
the principal national securities exchange or market on which shares of Common
Stock are then traded, as reported by a recognized reporting service or, if
there is no sale on such date, on the first preceding date on which such shares
are traded.

 
    5.3.  
Limitation on Repricing of Options. Except for adjustments made in accordance
with Section 13, the repricing of stock options granted under the plan is
prohibited in the absence of stockholder approval.

 
 
2

--------------------------------------------------------------------------------

 
 
    5.4.  
Maximum Duration. Unless sooner terminated in accordance with its terms, an
option granted under the plan will automatically expire on the tenth anniversary
of the date it is granted or, in the case of an “incentive stock option” granted
to an employee who is a 10% stockholder, the fifth anniversary of the date it is
granted.

 
    5.5.  
Effect of Termination of Employment or Service. The committee may establish such
exercise and other conditions applicable to an option following the termination
of the optionee’s employment or other service with the Company and its
subsidiaries as the committee deems appropriate on a grant-by-grant basis. For
purposes of the plan, an individual’s employment or service with the Company and
its subsidiaries will be deemed to have terminated if such individual is no
longer receiving or entitled to receive compensation for providing services to
the Company and its subsidiaries.

 
    5.6.  
Method of Exercise. An outstanding and exercisable option may be exercised by
transmitting to the Secretary of the Company (or other person designated for
this purpose by the committee) a written notice identifying the option that is
being exercised and specifying the number of whole shares to be purchased
pursuant to that option, together with payment in full of the exercise price and
the withholding taxes due in connection with the exercise, unless and except to
the extent that other arrangements satisfactory to the Company have been made
for such payment(s). The exercise price may be paid in cash or in any other
manner the committee, in its discretion, may permit, including, without
limitation, (a) by the delivery of previously-owned shares, (b) by a combination
of a cash payment and delivery of previously-owned shares, or (c) pursuant to a
cashless exercise program established and made available through a registered
broker-dealer in accordance with applicable law. Any shares transferred to the
Company (or withheld upon exercise) in connection with the exercise of an option
shall be valued at fair market value for purposes of determining the extent to
which the exercise price and/or tax withholding obligation is satisfied by such
transfer (or withholding) of shares.

 
    5.7.  
Non-Transferability. No option shall be assignable or transferable except upon
the optionee’s death to a beneficiary designated by the optionee in a manner
prescribed or approved for this purpose by the committee or, if no designated
beneficiary shall survive the optionee, pursuant to the optionee’s will or by
the laws of descent and distribution. During an optionee’s lifetime, options may
be exercised only by the optionee or the optionee’s guardian or legal
representative. Notwithstanding the foregoing, the committee may permit the
inter vivos transfer of an option (other than an “incentive stock option”)
pursuant to a domestic relations order (within the meaning of Rule 16a-12
promulgated under the Exchange Act) in settlement of marital property rights, or
by gift to any “family member” (within the meaning of Item A.1.(5) of the
General Instructions to Form S-8 or any successor provision), on such terms and
conditions as the committee deems appropriate.

 
    5.8.  
Rights as a Stockholder. No shares of Common Stock shall be issued in respect of
the exercise of an option until payment of the exercise price and the applicable
tax withholding obligations have been satisfied or provided for to the
satisfaction of the Company, and the holder of an option shall have no rights as
a stockholder with respect to any shares covered by the option until such shares
are duly and validly issued by the Company to or on behalf of such holder.

 
6.  
Director Shares.

 
    6.1.  
The committee may permit non-employee directors to elect to receive all or part
of their annual retainers in the form of shares (“Director Shares”). Unless the
committee determines otherwise, any such elections may be made during the month
a director first becomes a director and during the last month of each calendar
quarter thereafter, and shall remain in effect unless and until the end of the
calendar quarter in which a new election is made (or, if later, the calendar
quarter next following the calendar quarter in which the director first becomes
a director). Any such election shall also indicate the percentage of the
retainer to be paid in shares and shall contain such other information as the
committee or the Board may require.

 
 
3

--------------------------------------------------------------------------------

 
 
    6.2.  
The Company shall issue Director Shares on the first trading day of each
calendar quarter to all directors on that trading day except any director whose
retainer is to be paid entirely in cash. The number of Director Shares issuable
to a director on the relevant trading date shall equal:

 
[ % multiplied by (R/4) ] divided by P



 
WHERE:
 
% =
 
the percentage of the director’s retainer that is payable in shares;
         
R  =
 
the director’s retainer for the applicable fiscal year; and
         
P  =
 
the closing price, as quoted on the principal exchange on which shares are
traded, on the date of issuance.



Director Shares shall not include any fractional shares. Fractions shall be
rounded to the nearest whole share.


 
7.  
Stock Appreciation Rights.

 
    7.1.  
General. The committee may grant stock appreciation rights (“SARs”), either
alone or in connection with the grant of an option, upon such vesting and other
terms and conditions as the committee, acting in its discretion in accordance
with the Plan, including, as applicable, Section 5 (relating to options), may
determine, either at the time the SARs are granted or, if the holder’s rights
are not adversely affected, at any subsequent time. Upon exercise, the holder of
an SAR shall be entitled to receive a number of whole shares of Common Stock
having a fair market value equal to the product of X and Y, where—

 
X = the number of whole shares of Common Stock as to which the SAR is being
exercised, and
 
Y = the excess of the fair market value per share of Common Stock on the date of
exercise over the fair market value per share of Common Stock on the date the
SAR is granted (or such greater base value as the committee may prescribe at the
time the SAR is granted).
 
    7.2.  
Tandem SARs. An SAR granted in tandem with an option shall cover the same shares
covered by the option (or such lesser number of shares as the committee may
determine) and, unless the committee determines otherwise, shall be subject to
the same terms and conditions as the related option. Upon the exercise of an SAR
granted in tandem with an option, the option shall be canceled to the extent of
the number of shares as to which the SAR is exercised, and, upon the exercise of
an option granted in tandem with an SAR, the SAR shall be canceled to the extent
of the number of shares as to which the option is exercised.

 
    7.3.  
Method of Exercise. An outstanding and exercisable SAR may be exercised by
transmitting to the Secretary of the Company (or other person designated for
this purpose by the committee) a written notice identifying the SAR that is
being exercised and specifying the number of shares as to which the SAR is being
exercised, together with payment in full of the withholding taxes due in
connection with the exercise, unless and except to the extent that other
arrangements satisfactory to the Company have been made for such payment. The
withholding taxes may be paid in cash or in any other manner the committee, in
its discretion, may permit, including, without limitation, (a) by the delivery
of previously-owned shares of Common Stock, or (b) by a combination of a cash
payment and the delivery of previously-owned shares. The committee may impose
such additional or different conditions for exercise of an SAR as it deems
appropriate. No fractional shares will be issued in connection with the exercise
of an SAR.

 
 
4

--------------------------------------------------------------------------------

 
 
    7.4.  
Rights as a Stockholder. No shares of Common Stock shall be issued in respect of
the exercise of an SAR until payment of the applicable tax withholding
obligations have been satisfied or provided for to the satisfaction of the
Company, and the holder of an SAR shall have no rights as a stockholder with
respect to any shares issuable upon such exercise until such shares are duly and
validly issued by the Company to or on behalf of such holder.

 
8.  
Restricted Stock and Deferred Stock Awards.

 
    8.1.  
General. Under a restricted stock award, shares of Common Stock will be issued
by the Company to the recipient at the time of the award. Under a deferred stock
award, the recipient will be entitled to receive shares of Common Stock in the
future. The shares covered by a restricted stock award and the right to receive
shares under a deferred stock award will be subject to such vesting and other
conditions and restrictions as the committee, acting in its discretion in
accordance with the plan, may determine.

 
    8.2.  
Minimum Purchase Price. Unless the committee, acting in accordance with
applicable law, determines otherwise, the purchase price payable for shares of
Common Stock transferred pursuant to a restricted or deferred stock award must
be at least equal to the par value of the shares.

 
    8.3.  
Issuance of Restricted Stock. Shares of Common Stock issued pursuant to a
restricted stock award may be evidenced by book entries on the Company’s stock
transfer records pending satisfaction of the applicable vesting conditions. If a
stock certificate for restricted shares is issued, the certificate will bear an
appropriate legend to reflect the nature of the conditions and restrictions
applicable to the shares. The Company may require that any or all such stock
certificates be held in custody by the Company until the applicable conditions
are satisfied and other restrictions lapse. The committee may establish such
other conditions as it deems appropriate in connection with the issuance of
certificates for restricted shares, including, without limitation, a requirement
that the recipient deliver a duly signed stock power, endorsed in blank, for the
shares covered by the award.

 
    8.4.  
Stock Certificates for Vested Stock. The recipient of a restricted or deferred
stock award will be entitled to receive a certificate, free and clear of
conditions and restrictions (except as may be imposed in order to comply with
applicable law), for shares that vest in accordance with the award, subject,
however, to the payment or satisfaction of applicable withholding taxes. The
delivery of vested shares covered by a deferred stock award may be deferred if
and to the extent provided by the terms of the award, subject, however, to the
applicable deferral requirements of Section 409A of the Code.

 
    8.5.  
Rights as a Stockholder. Subject to and except as otherwise provided by the
terms of a restricted stock award, the holder of restricted shares of Common
Stock will be entitled to receive dividends paid on, and exercise voting rights
associated with, such shares as if the shares were fully vested. The holder of a
deferred stock award shall no rights as a stockholder with respect to shares
covered by a deferred stock award unless and until the award vests and the
shares are issued; provided, however, that the committee, in its discretion, may
provide for the payment of dividend equivalents on shares covered by a deferred
stock award.

 
 
5

--------------------------------------------------------------------------------

 
 
    8.6.  
Nontransferability. Neither a restricted or deferred stock award nor restricted
shares of Common Stock issued pursuant to any such award may be sold, assigned,
transferred, disposed of, pledged or otherwise hypothecated other than to the
Company or its designee in accordance with the terms of the award or of the
plan, and any attempt to do so shall be null and void and, unless the committee
determines otherwise, shall result in the immediate forfeiture of the award or
the restricted shares, as the case may be.

 
    8.7.  
Termination of Service Before Vesting; Forfeiture. Unless the committee
determines otherwise, shares of restricted stock and non-vested deferred stock
awards will be forfeited upon the recipient’s termination of employment or other
service with the Company and its subsidiaries. If shares of restricted stock are
forfeited, any certificate representing such shares will be canceled on the
books of the Company and the recipient will be entitled to receive from the
Company an amount equal to any cash purchase price previously paid for such
shares. If a non-vested deferred stock award is forfeited, the recipient will
have no further right to receive the shares of Common Stock covered by the
non-vested award.

 
9.  
Other Equity-Based Awards. The committee may grant dividend equivalent payment
rights, phantom shares, bonus shares and other forms of equity-based awards to
eligible persons, subject to such terms and conditions as it may establish.
Awards made pursuant to this section may entail the transfer of shares of Common
Stock to the recipient or the payment in cash or otherwise of amounts based on
the value of shares of Common Stock and may include, without limitation, awards
designed to comply with or take advantage of applicable tax and/or other laws,
provided, that the terms and conditions of any award that is treated as
non-qualified deferred compensation must satisfy the applicable deferral
requirements of Section 409A of the Code.

 
10.  
Performance Awards.

 
     10.1.  
General. The committee may condition the grant, exercise, vesting or settlement
of equity-based awards under the Plan (whether settled in shares of Common Stock
or cash or other property) on the achievement of specified performance goals in
accordance with this section.

 
     10.2.  
Objective Performance Goals. A performance goal established in connection with
an award covered by this section must be (a) objective, so that a third party
having knowledge of the relevant facts could determine whether the goal is met;
(b) prescribed in writing by the committee at a time when the outcome is
substantially uncertain, but in no event later than the first to occur of (1)
the 90th day of the applicable performance period, or (2) the date on which 25%
of the performance period has elapsed; and (c) based on any one or more of the
following business criteria, applied to an individual, a subsidiary, a business
unit or division, the Company and any one or more of its subsidiaries, or such
other operating unit(s) as the committee may designate (in each case, subject to
the conditions of the performance-based compensation exemption from Section
162(m) of the Code):

 

 
(i)
earnings per share,

 
(ii)  
share price or total shareholder return,

 
(iii)  
pre-tax profits,

 
(iv)  
net earnings,

 
(v)  
return on equity or assets,

 
(vi)  
revenues,

 
(vii)  
operating income before depreciation, amortization and non-cash compensation
expense,

 
(viii)  
market share or market penetration, or

 
(ix)  
(ix) any combination of the foregoing.

 
 
6

--------------------------------------------------------------------------------

 
 
The applicable performance goals may be expressed in absolute or relative terms,
and must include an objective formula or standard for computing the amount of
compensation payable to an employee if the goal is attained. A formula or
standard is objective if a third party having knowledge of the relevant
performance results could calculate the amount to be paid to the employee. The
formula or standard may provide for the payment of a higher or lower amount
depending upon whether and the extent to which a performance goal is attained.
The committee may not use its discretion to increase the amount of compensation
payable that would otherwise be due upon attainment of a performance goal;
provided that, subject to the requirements for exemption under Section 162(m) of
the Code, the committee may make appropriate adjustments to an award in order to
equitably reflect changes in accounting rules, corporate transactions
(including, without limitation, dispositions and acquisitions) and other similar
types of events or circumstances occurring during the applicable performance
period.
 
     10.3.  
Determination of Amount Payable. Following the expiration of the performance
period applicable to an award made under this section, the committee shall
determine whether and the extent to which the performance goals have been
attained and the amount of compensation, if any, that is payable as a result.
The committee must certify in writing prior to payment of the compensation that
the performance goals and any other material terms of the award were in fact
satisfied. Compensation otherwise payable pursuant to a performance-based award
made under this section will be subject to the individual limitations set forth
in section 3.2.

 
11.  
Capital Changes, Reorganization or Sale of the Company.

 
     11.1.  
Adjustments Upon Changes in Capitalization. The aggregate number and class of
shares issuable under the plan, the total number and class of shares with
respect to which awards may be granted to any individual in any fiscal year, the
number and class of shares and the exercise price per share covered by each
outstanding option, the number and class of shares and the base price per share
covered by each outstanding SAR, and the number and class of shares covered by
each outstanding deferred stock award or other-equity-based award, and any
per-share base or purchase price or target market price included in the terms of
any such award, and related terms shall be subject to adjustment in order to
equitably reflect the effect on issued shares of Common Stock resulting from a
split-up, spin-off, recapitalization, consolidation of shares or any similar
capital adjustment, and/or to reflect a change in the character or class of
shares covered by the plan and an award.

 
     11.2.  
Cash, Stock or Other Property for Stock. Except as otherwise provided in this
Section, in the event of an Exchange Transaction (as defined below), all option
holders shall be permitted to exercise their outstanding options and SARs in
whole or in part (whether or not otherwise exercisable) immediately prior to
such Exchange Transaction, and any outstanding options and SARs which are not
exercised before the Exchange Transaction shall thereupon terminate.
Notwithstanding the preceding sentence, if, as part of an Exchange Transaction,
the stockholders of the Company receive capital stock of another corporation
(“Exchange Stock”) in exchange for their shares of Common Stock (whether or not
such Exchange Stock is the sole consideration), and if the Company’s board of
directors, in its sole discretion, so directs, then all options and SARs for
Common Stock that are outstanding at the time of the Exchange Transaction shall
be converted into options or SARs (as the case may be) for shares of Exchange
Stock. The number of shares of Exchange Stock and the exercise price per share
under a converted option will be adjusted such that (a) the ratio of the
exercise price per share to the value per share at the time of the conversion
(which value will be equal to the consideration payable for each share of Common
Stock in the Exchange Transaction) is the same as the ratio of the per share
exercise price to the value of per share of Common Stock under the original
option; and (b) the aggregate difference between the value of the shares of
Exchange Stock and the exercise price under the converted option immediately
after the Exchange Transaction is the same as the aggregate difference between
the value of the shares of Common Stock and the exercise price under the
original option immediately before the Exchange Transaction. Similar adjustments
will be made to the number of shares of Exchange Stock and the base value per
share covered by SARs that are converted. Unless the Company’s board of
directors determines otherwise, the vesting and other terms and conditions of
the converted options and SARs shall be substantially the same as the vesting
and corresponding other terms and conditions of the original options and SARs.
The Company’ board of directors, acting in its discretion, may accelerate
vesting of other non-vested awards, and cause cash settlements and/or other
adjustments to be made to any outstanding awards (including, without limitation,
options and SARs) as it deems appropriate in the context of an Exchange
Transaction, taking into account with respect to other awards the manner in
which outstanding options and SARs are being treated.

 
 
7

--------------------------------------------------------------------------------

 
 
     11.3.  
Definition of Exchange Transaction. For purposes of the plan, the term “Exchange
Transaction” means a merger (other than a merger of the Company in which the
holders of Common Stock immediately prior to the merger have the same
proportionate ownership of Common Stock in the surviving corporation immediately
after the merger), consolidation, acquisition or disposition of property or
stock, separation, reorganization (other than a mere reincorporation or the
creation of a holding company), liquidation of the Company or any other similar
transaction or event so designated by the Company’s board of directors in its
sole discretion, as a result of which the stockholders of the Company receive
cash, stock or other property in exchange for or in connection with their shares
of Common Stock.

 
    11.4.  
Fractional Shares. In the event of any adjustment in the number of shares
covered by any award pursuant to the provisions hereof, any fractional shares
resulting from such adjustment shall be disregarded, and each such award shall
cover only the number of full shares resulting from the adjustment.

 
     11.5.  
Determination of Board to be Final. All adjustments under this Section shall be
made by the Company’s board of directors, and its determination as to what
adjustments shall be made, and the extent thereof, shall be final, binding and
conclusive.

 
12.  
Termination and Amendment of the Plan. The board of directors of the Company may
terminate the plan at any time or amend the plan at any time and from time to
time; provided, however, that:

 

 
(a)  
no such action shall impair or adversely alter any awards theretofore granted
under the plan, except with the consent of the recipient or holder, nor shall
any such action deprive any such person of any shares which he or she may have
acquired through or as a result of the plan; and




 
(b)  
to the extent necessary under applicable law or the requirements of any stock
exchange or market upon which the shares of Common Stock may then be listed, no
amendment shall be effective unless approved by the stockholders of the Company
in accordance with applicable law.

 

 
  
Notwithstanding the foregoing, no incentive stock options may be granted
subsequent to the tenth anniversary of the date the plan is adopted. The plan
does not have a fixed termination date.

 

 
(c)  
Limitation of Rights. Nothing contained in the plan or in any award agreement
shall confer upon any recipient of an award any right with respect to the
continuation of his or her employment or other service with the Company or a
subsidiary or other affiliate, or interfere in any way with the right of the
Company and its subsidiaries and other affiliates at any time to terminate such
employment or other service or to increase or decrease, or otherwise adjust, the
compensation and/or other terms and conditions of the recipient’s employment or
other service.

 
 
8

--------------------------------------------------------------------------------

 
 
13.  
Miscellaneous.

 
     13.1.  
Governing Law. The plan and the rights of all persons claiming under the plan
shall be governed by the laws of the State of Nevada, without giving effect to
conflicts of laws principles thereof.

 
     13.2.  
Shares Issued Under Plan. Shares of Common Stock available for issuance under
the plan may be authorized and unissued, held by the Company in its treasury or
otherwise acquired for purposes of the plan. No fractional shares of Common
Stock will be issued under the plan.

 
     13.3.  
Compliance with Law. The Company will not be obligated to issue or deliver
shares of Common Stock pursuant to the plan unless the issuance and delivery of
such shares complies with applicable law, including, without limitation, the
Securities Act of 1933, as amended, the Exchange Act, and the requirements of
any stock exchange or market upon which the Common Stock may then be listed, and
shall be further subject to the approval of counsel for the Company with respect
to such compliance.

 
     13.4.  
Transfer Orders; Placement of Legends. All certificates for shares of Common
Stock delivered under the plan shall be subject to such stock-transfer orders
and other restrictions as the Company may deem advisable under the rules,
regulations, and other requirements of the Securities and Exchange Commission,
any stock exchange or market upon which the Common Stock may then be listed, and
any applicable federal or state securities law. The Company may cause a legend
or legends to be placed on any such certificates to make appropriate reference
to such restrictions.

 
     13.5.  
Decisions and Determinations Final. All decisions and determinations made by the
Company’s board of directors pursuant to the provisions hereof and, except to
the extent rights or powers under the Plan are reserved specifically to the
discretion of the board of directors, all decisions and determinations of the
committee, shall be final, binding and conclusive on all persons.

 
     13.6.  
Withholding of Taxes. As a condition to the exercise and/or settlement of any
award or the lapse of restrictions on any award or shares, or in connection with
any other event that gives rise to a federal or other governmental tax
withholding obligation on the part of the Company or a subsidiary with respect
to an award, the Company and/or the subsidiary may (a) deduct or withhold (or
cause to be deducted or withheld) from any payment or distribution otherwise
payable to the award recipient, whether or not such payment or distribution is
covered by the plan, or (b) require the recipient to remit cash (through payroll
deduction or otherwise) or make other arrangements permitted by the Company, in
each case in an amount or of a nature sufficient in the opinion of the Company
to satisfy or provide for the satisfaction of such withholding obligation. If
the event giving rise to the withholding obligation involves a transfer of
shares of Common Stock, then, at the sole discretion of the committee, the
recipient may satisfy the withholding obligations associated with such transfer
by electing to have the Company withhold shares of Common Stock or by tendering
previously-owned shares of Common Stock, in each case having a fair market value
equal to the amount of tax to be withheld.

 
     13.7.  
Disqualifying Disposition. If a person acquires shares of Common Stock pursuant
to the exercise of an incentive stock option and the shares so acquired are sold
or otherwise transferred in a “disqualifying disposition” (within the meaning of
Section 424(c) of the Code) within two-years from the date the option was
granted or one year after the option is exercised, such person shall, within ten
days of such disposition, notify the Company thereof, by delivery of written
notice to the Company at its principal executive office.

 
     13.8.  
Effective Date. The plan shall become effective on the date it is initially
approved and adopted by the Company’s board of directors.

 
9

--------------------------------------------------------------------------------


